It appears that the memorandum of the witness Gibson, to which we refer, that is, that sheet of the book kept by him showing items spent by him in Birmingham on July 21st — the day the service is claimed to have been made upon him — became detached from the book, and that the commissioner who took the deposition omitted said page or item in transcribing the testimony of said Gibson. After the decree was rendered, and after an appeal had been taken to this court, and before the transcript had been sent up, appellant's counsel made a motion to substitute so as to include said memorandum in the evidence, and the trial court granted the motion; so when the record reached this court it contained the memorandum. The respondent then made a motion to expunge this addition to the record, and this court overruled said motion January 23, 1923, in effect holding that the trial court properly granted the motion to correct the record. The trial court wrote an opinion in the main case, and, also, one upon the motion to substitute, and the latter was considered by this court when passing upon the motion. Some months thereafter this case was submitted on the merits, and as the motion had been previously passed on we found no occasion for reading or considering the opinion of the learned trial court in dealing with the motion, thus considering the case upon the evidence as then disclosed, and overlooked the recital in the last opinion that this evidence was not before the trial court when the decree was rendered, notwithstanding it should have been, and, in fact, was before us by the ruling of the trial court, and which we upheld when passing upon the motion.
We therefore modify our former judgment reversing and remanding with directions to cancel, and now reverse and remand in order that the trial court can reconsider this cause upon all of the evidence which was introduced, but an item of which was inadvertently omitted from the record. It may be that, ordinarily, when the trial court discovered this omission, it should have set aside the decree and the submission; but in justice to the trial court it must be noted that this omission was not discovered or brought to his attention until after the appeal was taken.
Reversed and remanded.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur. *Page 110